Appeal of ALBERT C. McLOON & CO.Albert McLoon & Co. v. CommissionerDocket No. 318.United States Board of Tax Appeals1 B.T.A. 637; 1925 BTA LEXIS 2851; February 27, 1925, decided Submitted January 26, 1925.  *2851  H. M. Pero, Esq., for the taxpayer.  Robert A. Littleton, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *637  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal was on the calendar for hearing on December 10, 1924, at which time the taxpayer was represented by counsel, and, after a conference between counsel for the taxpayer and the Commissioner, a continuance was order until January 26, 1925.  When the appeal was called for hearing on January 26, 1925, no one appeared to represent the taxpayer.  The taxpayer appealed from a Commissioner's deficiency letter proposing to assess an additional tax for a fiscal year ended March 31, 1920, in the amount of $820.21, and the petition set forth that the appeal was predicated upon the rejection by the Commissioner of (a) depreciation deduction in the sum of $1,956.50, and (b) the reduction of invested capital in the sum of $8,750 on account of dividends paid during the taxable year; the petition alleging that *638  such dividends had been paid at the very end of the taxable period and not at the beginning.  At the hearing on January 26, the Commissioner's counsel conceded*2852  that the taxpayer's claimed deduction on account of depreciation in the amount of $1,956.50 should have been allowed by the Commissioner and that its rejection was an error, and this concession was read into the record of the appeal.  The taxpayer's allegation with reference to the time when dividends were paid stands of record as denied by the Commissioner and unsupported by any proof on the part of the taxpayer.  DECISION.  The deficiency in tax must be recomputed by the allowance to the taxpayer of the deduction for depreciation in the amount as originally claimed and conceded by the Commissioner.  The final decision will be settled on consent or on 10 days' notice in accordance with Rule 50.